DETAILED ACTION

Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 10, 2021 has been entered. Claims 1-20 are pending and examined.

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	Applicant’s amendment filed on February 10, 2021 overcomes the 35 U.S.C. 101 rejection in the previous office action. The rejection is withdrawn.

				Response to Arguments
 	Applicant's arguments filed on February 10, 2021 have been fully considered and are persuasive. Claims 1-20 are allowed in view of Applicant’s arguments (Pages 11-23 in particular).

				Allowable Subject Matter
        Claims 1-20 are allowed	

		Reasons for Allowance
         The following is an Examiner’s statement of reasons for allowance:
	The prior art references most closely resembling Applicant’s claimed invention are Kulkarni et al (US Application No. 2013/0317871, hereinafter Kulkarni) in view of Cirpus et al (US Application No. 2014/0122144).  The combination of Kulkarni) in view of Cirpus fails to teach or suggest generating, by the processor, based on at least some of the first suitability information of the at least one participant, second suitability information for a set of participants of the one or more participants for at least one action of the one or more actions, the second suitability information comprising a computed probability function regarding the set of participants and the at least one action; allocating, by the processor, based on the second suitability information for the set of participants for the at least one action, the at least one action to the set of participants; transmitting, to the set of participants and based on the allocation, a first signal associated the at least one action;
receiving, by the processor, after the at least one action has been performed, an action signal comprising an indicator value representing results of the at least one action for each participant in the set of participants; and updating, adjusting, by the processor, based on the indicator value, the computed probability function and the first suitability information of each participant in the set of participants for the at least one action as recited in independent claim 1.
The prior art references most closely resembling Applicant’s claimed invention are Kulkarni et al (US Application No. 2013/0317871, hereinafter Kulkarni) in view of Cirpus et al (US Application No. 2014/0122144).  The combination of Kulkarni) in view of Cirpus fails to teach or suggest generating, based on at least some of the first suitability information of the at least one participant, second suitability information for a set of participants of the one or more participants for at least one action of the one or more  allocating based on the second suitability information for the set of participants for the at least one action, the at least one action to the set of participants; transmitting, to the set of participants and based on the allocation, a first signal associated with the at least one action; receiving, after the at least one action has been performed, an action signal comprising an indicator value representing results of the at least one action for each participant in the set of participants; and updating, based on the indicator value, the computed probability function and the first suitability information of each participant in the set of participants for the at least one action as recited in independent claim 12.
The prior art references most closely resembling Applicant’s claimed invention are Kulkarni et al (US Application No. 2013/0317871, hereinafter Kulkarni) in view of Cirpus et al (US Application No. 2014/0122144).  The combination of Kulkarni) in view of Cirpus fails to teach or suggest generate, based on at least some of the first suitability information of the at least one participant, second suitability information for a set of participants of the one or more participants for at least one action of the one or more actions, the second suitability information comprising a computed probability function regarding the set of participants and the at least one action; allocate, based on the second suitability information for the set of participants for the at least one action, the at least one action to the set of participants; transmit, to the set of participants and based on the allocation, a first signal associated with the at least one action; receive, after the at least one action has been performed, an action signal comprising an indicator value representing results of the at least one action for each participant in the set of participants; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for allowance.”



Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed Romain Jeanty whose telephone number is (571)272- 6732.  The examiner can normally be reached on M-F 9AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew S Gart can be reached on 571 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for 


/ROMAIN JEANTY/
Primary Examiner, Art Unit 3623